DETAILED ACTION
Office Action Summary
Claims 1-10 are pending in the instant application.
Claims 1-10 are rejected under 35 USC § 103.
Applicant’s amendments/arguments filed 4/12/2022 have been considered but are moot based on new grounds of rejection found upon further search and consideration and necessitated by applicant’s amendments which changed the scope of the instant invention.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings (specifically Figures 1-2) are objected to under 37 CFR 1.83(a) because they fail to show the details as described in the specification. This drawings only recite reference numbers without describing what the reference numbers refer to in any way. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Johann Vielhaber (US Pre-Grant Publication No: 2016/0285865 A1) hereinafter referred to as Vielhaber in view of Frischholz et al. (US Pre-Grant Publication No: 2013/0101182 A1) hereinafter referred to as Frischholz.

As per claims 1, 9 and 10, Vielhaber teaches A method for facial authentication of a wearer of a watch (Vielhaber, abstract, and figure 1, and [0014]-[0015] and [0020]) comprising initiating an authentication process comprising at least one triggering movement/gesture carried out by the wearer; (Vielhaber, [0045])
capturing at least one sequence of images relative to the face of the wearer pivoting from one direction to another in front of the optical sensor; (Vielhaber, [0044]-[0045])
generating a three-dimensional model of the face of the wearer from said at least one captured sequence of images and from said acquired geometric data; (Vielhaber, [0021] and [0044])
identifying the wearer when the identification index is greater than a reference identification index.  (Vielhaber, [0022]-[0024])
But Vielhaber does not explicitly teach acquiring surface geometric data of the face associated with each image of said at least one sequence; and determining an identification index generated based on identification data relative to a plurality of features characteristic of the face of the wearer of the watch detected on the basis of the three-dimensional model, and based on the three-dimensional model generated having at least a certain number of similarities with a reference three-dimensional model of the face of the wearer.
However Frischholz teaches acquiring surface geometric data of the face associated with each image of said at least one sequence; (Frischholz, [0021]) and determining an identification index generated based on identification data relative to a plurality of features characteristic of the face of the wearer of the watch detected on the basis of the three-dimensional model, (Frischholz, [0037]-[0042], see correlation score)
based on the three-dimensional model generated having at least a certain number of similarities with a reference three-dimensional model of the face of the wearer (Frischholz, [0037]-[0042], see correlation score)
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Vielhaber which uses facial recognition with the method of Frischholz which uses a sequence of images/movement for authentication as they are both well known in the art of authentication and are simple substitution of one known form of authentication with another.


As per claim 2, Vielhaber in view of Frischholz The method according to claim 1 wherein initiating comprises determining that the face of the wearer positioned opposite the optical sensor belongs to a living being.  (Vielhaber, [0021]-[0023] and [0054])
But does not teach based on at least one piece of physiological measurement data, obtained from the face of the wearer, which includes at least one of emission of infrared radiation coming from the face of the wearer, a variation in a size of a pupil of at least one eye of the face of the 2Application No. 16/654,190 Reply to Office Action of February 3, 2022 wearer after exposure to a light source, and a detection of a blinking of an eyelid on the face of the wearer

As per claim 6, Vielhaber in view of Frischholz The method according to claim 1, wherein the acquiring is carried out simultaneously or substantially simultaneously to the step of capture. (Vielhaber, [0021] and [0044]-[0045] and [0056])

As per claim 7, Vielhaber in view of Frischholz The method according to claim 1, wherein the determining comprises processing during which the identification data coming from the three-dimensional model is compared to pre-recorded 5Docket No. 525996US Preliminary Amendment identification data relative to a reference three-dimensional model in order to determine a correspondence between this identification data.  (Vielhaber, [0021] and [0044]-[0045] and [0056])

As per claim 8, Vielhaber in view of Frischholz The method according to claim 1, wherein at least one triggering movement/gesture is carried out by a portion of the body of the wearer comprising the watch during a positioning of the wearer's face opposite the optical sensor of this watch. (Vielhaber, [0030] and [0056])

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Johann Vielhaber (US Pre-Grant Publication No: 2016/0285865 A1) hereinafter referred to as Vielhaber in view of Frischholz et al. (US Pre-Grant Publication No: 2013/0101182 A1) hereinafter referred to as Frischholz and further in view of Kakadiaris et al. (US Patent 7,512,255) hereinafter referred to as Kakadiaris.


As per claim 3, Vielhaber in view of Frischholz The method according to claim 1, wherein the capturing comprises a substep of acquisition of a plurality of images of all the portions forming the face of the wearer as the face pivots from one direction to another in front of the optical sensor.  (Vielhaber, [0021]-[0023] and [0054])
However, Kakadiaris, column 5 lines 1-12 teaches using infrared in determining matching 3d image.
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Vielhaber which uses facial recognition with the method of Kakadiaris which uses a infrared for 3D image authentication authentication as they are both well known in the art of authentication and are simple substitution of one known form of authentication with another.

As per claim 5, Vielhaber in view of Frischholz and further in view of Kakadiaris The method according to claim 3, wherein the substep of acquisition comprises a phase of visual and/or sound guiding of the wearer of the watch aiming to maintain:  the watch in a stable or substantially stable position, and/or the face of the wearer in an optimal position relative to the optical sensor in order for it to be comprised in each image of said at least one sequence of images.  (Vielhaber, [0041]-[0042] and [0054])


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johann Vielhaber (US Pre-Grant Publication No: 2016/0285865 A1) hereinafter referred to as Vielhaber in view of Frischholz et al. (US Pre-Grant Publication No: 2013/0101182 A1) hereinafter referred to as Frischholz and further in view of Lv et al. (US Pre-Grant Publication No: 2013/0286161 A1) hereinafter referred to as Lv.

As per claim 4, Vielhaber in view of Frischholz The method according to claim 3, 
But Vielhaber in view of Frischholz does not teach wherein the substep of acquisition comprises a phase of capture of at least two images for each identical portion of the face respectively with two different light exposures: one exposure to visible light and one exposure to infrared light.  
However Lv teaches [0005] and [0056] teaches using varying light for exposures for 3D imaging.
Therefor the Vielhaber in view of Frischholz and further in view of Lv teaches wherein the substep of acquisition comprises a phase of capture of at least two images for each identical portion of the face respectively with two different light exposures: one exposure to visible light and one exposure to infrared light.  
It would have been obvious to one having ordinary skill in the art, before the effective filing of the claimed invention to modify the invention of Vielhaber which uses facial recognition with the method of Lv which uses different lighting for images for authentication as they are both well known in the art of authentication and are simple substitution of one known form of authentication with another.

Other Art of Record
Gottemukkula (2017/006145) teaches “Biometric enrollment and verification techniques for ocular-vascular, periocular, and facial regions are described. Periocular image regions can be defined based on the dimensions of an ocular region identified in an image of a facial region. Feature descriptors can be generated for interest points in the ocular and periocular regions using a combination of patterned histogram feature descriptors. Quality metrics for the regions can be determined based on region value scores calculated based on texture surrounding the interest points. A biometric matching process for calculating a match score based on the ocular and periocular regions can progressively include additional periocular regions to obtain a greater match confidence.”
Tussy (2020/0042685) teaches “The database 124, stored on mobile device or remote location as shown, may contain facial biometric information and authentication information of users 108 to identify the users 108 to allow access to associated user data based on one or more images or biometric information received from the mobile device 112 or watch 134. The data may be, for example, information relating to a user account or instruction to allow access to a separate account information server 120B. The term biometric data may include among other information biometric information concerning facial features and path parameters. Examples of path parameters may include an acceleration and speed of the mobile device, angle of the mobile device during image capture, distance of the mobile device to the user, path direction in relation to the user's face position in relation to the user, or any other type parameter associated with movement of the mobile device or the user face in relation to a camera. Other data may also be included such as GPS data, device.”
Nevet (2016/0007007) teaches “Once authenticated, Watch-It 20 may interface user 10 to Watch-It 20 or a device interfaced by Watch-It 20 by voice using not only the microphone but lip-reading performed by controller 40 responsive to image processing 3D range images and/or picture images provided by 3D camera system 30. In an embodiment of the invention to facilitate lip reading of user 10, controller 40 may adjust the DOF or a maximum imaging range of FOV 38 optionally using methods discussed above, to constrain user 10 to position his mouth at an advantageous location relative to Watch-It 20 so that the user's lips, teeth, and tongue are advantageously imaged for lip-reading by 3D camera system. For example, controller 40 may control FOV 38 to constrain the user to keep his or her mouth within a range of distances, optionally from about 5 cm to about 50 cm, for which 3D camera system 30 is able to acquire images of the user's mouth having advantageous resolution. In an embodiment, controller 40 may cue user 10 to orient his head advantageously relative to optic axis 37 (FIG. 2B) to facilitate lip-reading. For example, controller 40 may determine yaw and tilt angles .phi. and .theta. respectively for the head of user 10, optionally as discussed above, and cue the user to adjust his head orientation to yaw and tilt angles advantageous for lip reading. Cueing user 10 may be accomplished by displaying suitable icons on screen 22 that change to indicate approach to or advantageous yaw and tilt angles. Similarly, controller 40 may determine distance of the mouth of user 10 from Watch-It 20 responsive to a range image acquired by 3D camera system 30, and cue user 10 to position his head to locate the mouth at a distance advantageous for lip-reading.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492